Citation Nr: 0212114	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether a December 1993 rating decision is final.



WITNESSES AT HEARING ON APPEAL

Appellant and L.B.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from June 3 to November 22, 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002). 

In July 1999, the Board determined that a December 1993 
rating decision was final and denied the appellant's petition 
to reopen his claim of entitlement to service connection for 
a headache disorder.  The Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a psychiatric disorder and remanded the issue 
for additional development of the evidence and for 
adjudication of the claim on the merits.  In August 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an Order, indicating that the only issue before the 
Court was whether the December 1993 rating decision was 
final.  The Court vacated the July 30, 1999 Board decision 
and remanded the matter to the Board for a determination of 
whether or not the appellant actually received notice of the 
December 1993 decision in 1995, and what effect the Veterans 
Claims Assistance of Act of 2000 has on this issue.

In December 2001 the Board notified the appellant that the VA 
had revoked his private attorney's authority to represent VA 
claims, effective October 10, 2001.  He was advised that he 
could represent himself or appointed an accredited veterans' 
service organization or a private attorney to represent him.  
He was advised to respond within 30 days and that if no 
response was received, it would be assumed that he would 
represent himself and the Board would resume review of the 
appeal.  The veteran did not respond and it is therefore 
assumed that he is unrepresented.

In October 2001, the appellant's former representative 
submitted a request for a Board videoconference hearing with 
regard to the issue on appeal.  As noted above, the appellant 
testified at a hearing in May 1999.  The appellant has a 
right to a hearing.  38 U.S.C.A. § 7107(b) (West Supp. 2002); 
38 C.F.R. § 20.700(a) (2001).  As the appellant has already 
been afforded a hearing, the Board will proceed with this 
appeal. 


FINDINGS OF FACT

1.  In December 1993, the RO denied a petition to reopen a 
claim for service connection for a headache disorder and 
denied a claim for service connection for a psychiatric 
disorder.  The RO notified the veteran of its decision and of 
his appellate rights at his most recent address of record.

2.  In March 1995, the appellant requested a copy of his 
entire claims folder, and the RO furnished those copies to 
the appellant in April 1995.

3.  The appellant actually received notice of the December 
1993 rating decision in April 1995, and he did not appeal 
that decision.  


CONCLUSION OF LAW

The December 1993 RO rating decision that denied a petition 
to reopen a claim for service connection for a headache 
disorder and denied a claim for service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105(b), (d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The appellant raised the issue as to whether the December 
1993 rating decision is final during his testimony at a 
hearing before a Hearing Officer at the RO in September 1997.  
Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The Court has 
held that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the particular circumstances of this case, the pertinent 
factual issues are whether the veteran received notice of the 
December 1993 rating determination, and, if so, whether he 
initiated an appeal.  There is no evidence pertinent to these 
issues that is not already of record, and thus no need to 
notify the veteran of the need to present evidence himself, 
or of the need for the Secretary to retrieve evidence.  All 
evidence pertinent to these factual determinations is 
contained in the claims folder.  There being no pertinent 
evidence to retrieve, it is, at worst, harmless error not to 
have provided the kind of notice contemplated by Quartuccio.

In the December 1997 rating decision, the RO addressed the 
issue of whether the veteran had been furnished notice of 
December 1993 rating decision and whether that rating 
decision was final.  The RO issued a statement of the case 
(SOC) in March 1998.  The Board issued a decision as to the 
issue in July 1999, which was subsequently vacated by the 
Court.  The August 2001 Order of the Court addressed the 
issue on appeal.

The SOC and the Board decision listed the evidence 
considered, the legal criteria for evaluating the claim, an 
analysis of the facts as applied to the applicable law, 
regulations and criteria, and informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The Court Order, without making fact-findings, nonetheless 
discussed the evidence pertinent to this issue.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The appellant testified at a hearing before the undersigned 
member of the Board in May 1999.  The appellant submitted, 
through former counsel, a Brief as to the issue on appeal in 
May 2000.  A supplemental Memorandum was submitted April 
2001.  In May 2002, the appellant was notified of the Court's 
August 2001 Order which vacated the Board's July 1999 
decision and that the case was being remanded to the Board 
for readjudication and the issuance of a new decision.  The 
appellant was notified that he had the opportunity to submit 
additional evidence and/or argument in support of his appeal 
within 90 days of the date of the letter.  The issue on 
appeal turns on whether the appellant received notice of the 
December 1993 rating decision and whether he appealed it.  
The claims file contains all the of evidence with regard to 
the issuance of the decision, the RO's efforts to notify the 
appellant and the appellant's receipt of copies of his claims 
file in April 1995.  The appellant has had the opportunity to 
testify and submit argument and he has not identified any 
additional evidence pertinent to the issue.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  Such examination or opinion is not 
necessary to make a decision on this claim as it involves the 
finality of a RO rating decision.

On appellate review, there are no areas in which further 
development is needed.  The veteran was informed of the 
potential applicability of the VCAA in the Court's Order.  
Although there has been no specific prior notification of the 
provisions of the implementing regulations, there is no 
prejudice to the veteran in the Board's consideration of 
their applicability, as they merely implement the VCAA and do 
not provide substantively different rights.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The requirements of the law and regulations have been 
substantially met, to the extent they are applicable, and the 
Board may proceed to consider the merits of the appeal. 


2.  Whether the December 1993 rating decision is final

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b); 
38 C.F.R. § 20.302(a) (2001).  If a Notice of Disagreement is 
filed within the one-year period, the RO shall issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d).  The veteran 
is provided a period of 60 days (or the remainder of the one-
year period from the date of mailing of the notice of the 
determination being appealed) to file the formal appeal.  38 
U.S.C.A. § 7105(d); 66 Fed. Reg. 50318-50319 (Oct. 3, 2001) 
(to be codified as amended at 38 C.F.R. § 20.302(b)).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.1103 (2001).

Claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits or 
the granting of relief.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. § 3.103 
(2001).  Notification for VA purposes is a written notice 
sent to the claimant's last address of record.  38 C.F.R. 
§ 3.1(q) (2001).  

The veteran originally claimed entitlement to service 
connection for head pains in October 1986.  The RO denied 
entitlement to service connection for headaches in a December 
1986 rating decision and notified the veteran of its decision 
at his most recent address of record by letter dated January 
2, 1987.  

The veteran sought to reopen his claim of entitlement to 
service connection for headaches in September 1988.  In a 
January 1989 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a headache disorder.  
The RO notified the veteran of its decision at his most 
recent address of record by letter dated January 3, 1989.

In a Statement in Support of Claim dated on June 29, 1993, 
the veteran requested entitlement to service connection for 
headaches and depression.  He listed his current address as 
the Fort Roots VAMC.  

In July 1993, the RO obtained the veteran's VA treatment 
records dated from 1991 to 1993.  These records (on the 
bottom left corner of the pages) listed a [redacted] address 
for the veteran from March 8, 1993, forward.

On March 9, 1993, the veteran sought treatment for 
auditory/visual hallucinations and feelings of depression.  
It was indicated that he was homeless and living in a shelter 
([redacted]).  He had lost his apartment one to two 
months previously.

The veteran was seen in the Mental Health Clinic on March 11, 
1993.  The veteran was reportedly still living at the [redacted] 
[redacted], and stated that he had intermittently 
maintained an apartment since he had lived in Little Rock.

The VAMC attempted to contact the veteran by telephone on 
June 7, 1993, concerning follow-up care to a prior surgery.  
His first telephone number was disconnected and his second 
telephone number was not in service.  On June 23, 1993, it 
was indicated that he still lived at the [redacted]
[redacted].  

In a December 1993 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
major depression with schizotypal personality and for cocaine 
and alcohol abuse.  The RO denied the veteran's petition to 
reopen his claim of entitlement to service connection for a 
headache disorder.

The RO sent the veteran a letter notifying him of the 
December 1993 rating decision and of his appellate rights on 
December 9, 1993.  The letter was addressed to the veteran at 
the address provided by him on his June 29, 1993, Statement 
in Support of Claim, i.e., the Fort Roots VAMC.  A copy was 
also sent to his representative.  The post office returned 
the letter to the RO indicating that the veteran was not at 
the address, and the envelope was received at the RO on 
December 10.  There was a notation on the envelope that the 
veteran had been discharged from the hospital.  A second 
notation on envelope indicated that on December 29, 1993, the 
RO remailed the letter to the veteran's address as noted on 
his VA treatment records.  Whether that address was the [redacted] 
[redacted] address or the homeless mission address is not indicated.  
There is no indication that the remailed notice letter was 
returned by the post office and it is presumed that it was 
delivered. 

In a REQUEST FOR AND CONSENT TO RELEASE OF INFORMATION FROM 
CLAIMANT'S RECORDS, i.e., VA Form 70-3288, dated on December 
28, 1993, and received at the RO the same date, the veteran 
stated that he was a patient at the North Little Rock, 
Arkansas, VAMC and would be there for approximately three to 
four months.  He provided a telephone number where he could 
be reached.  However, a notation on the form indicates that 
the veteran was released from the VAMC on December 29, 1993, 
with no forwarding address.

In a statement received on March 24, 1995, the veteran 
requested that his claims file be sent to his ex-wife at 
[redacted].  On April 19, 1995, the RO sent the veteran a 
complete copy of his claims file.  

The veteran sought to reopen his claim for service connection 
for headaches in July 1995.  He indicated that he was still 
living at [redacted].  He provided a second address 
of [redacted], where his ex-wife lived.  The RO notified the 
veteran  by letter dated August 16, 1995, that service 
connection for headaches was previously denied and that he 
was informed of this decision by letter dated December 9, 
1993.  The veteran was further advised that he had to submit 
new and material evidence in order to reopen his claim.  

In February 1997, the veteran sought to reopen his claims of 
service connection for headaches and a psychiatric disorder.

The veteran testified at a personal hearing at the RO in 
September 1997.  Concerning notice of the December 1993 
rating decision, the veteran testified that he was at the 
Fort Roots VAMC at that time but did not receive the notice 
letter mailed by the RO.  He also reported that he was at the 
[redacted], and he believed he had provided the RO 
with this address.  He had also lived at the [redacted]
address in 1993.

In March 2001, the Court issued an Order, in part, 
instructing the parties to each file a legal memorandum 
addressing whether the December 1993 VA RO decision was 
included in the claims file he received in April 1995.  In an 
April 2001 Supplemental Memorandum, the appellant, through 
his former counsel, indicated the December 1993 rating 
decision was in the file furnished to him in 1995 and "by 
reference and inference" that the appellant did receive 
notice of the December 1993 rating decision when he received 
a copy of that notice in 1995.  

In the normal course of events it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  It is 
only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address.  There is no burden on the part of 
the VA to "turn up heaven and earth" to find the veteran.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996); Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

Here, the RO notified the veteran of the December 1993 rating 
decision at his most recent address of record, as provided in 
the June 1993 Statement in Support of Claim.  Absent any 
evidence that the appellant took affirmative steps to change 
his address of record for the receipt of correspondence, the 
Board is entitled to rely on that address as being his "last 
known address."  See Thompson v. Brown, 8 Vet. App. 169 
(1995); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(presumption of regularity of administrative process in the 
absence of clear evidence to the contrary).  The veteran 
thereafter left no forwarding address upon his discharge from 
the North Little Rock VAMC in December 1993.  Notwithstanding 
the veteran's failure to provide an address to the RO, it 
searched his records and remailed his notice letter to an 
address shown in his VA medical records from prior to 
December 1993.  That remailed letter was apparently 
delivered.  As it was not returned by the post office as 
undeliverable, the RO had no reason to believe or conclude 
that the veteran had not been notified of that decision.  

More importantly, the record shows that the appellant 
received actual notice of the December 1993 rating decision 
when he received a copy of his entire claims folder in April 
1995.  The appellant has acknowledged that he received the 
contents of the claims folder, which included a copy of the 
December 1993 rating decision.  The Board finds that the 
appellant had actual receipt of the December 1993 rating 
decision and any defect in the mailing was cured by actual 
receipt of notice.  See Ryan v. West, 13 Vet. App. 151, 154 
(1999) (citing Ashley v. Derwinski 2 Vet. App. 307, 311 
(1992).  

Accordingly, the evidence of record establishes both that the 
RO undertook every reasonable effort to notify the veteran of 
the rating decision in December 1993, and that the veteran 
received actual notice of the rating decision and his appeal 
rights when he received a copy of his entire claims folder in 
April 1995.   

Furthermore, while he submitted a request to reopen that 
claim in July 1995, he did not express disagreement within a 
year of receiving his claims file, nor did he respond to a 
letter of the RO dated August 16, 1995, notifying him of the 
need for new and material evidence to reopen.  Because he did 
not file a notice of disagreement with that decision within 
one year, the rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2001).


ORDER

The December 1993 rating decision is final, and the appeal is 
denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

